NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted June 11, 2007
                              Decided June 28, 2007

                                      Before

                         Hon. WILLIAM J. BAUER, Circuit Judge

                         Hon. ILANA DIAMOND ROVNER, Circuit Judge

                         Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-3390

UNITED STATES OF AMERICA,                      Appeal from the United States
              Plaintiff-Appellee,              District Court for the Southern
                                               District of Illinois.
      v.
                                               No. 02 CR 30086
RONALD E. BLAKE,
            Defendant-Appellant.               G. Patrick Murphy,
                                               Chief Judge.

                                    ORDER

       The defendant-appellant was not given his right of allocution after the case
was remanded for resentencing. The government agrees that the judge made a
mistake but says that it was harmless beyond a reasonable doubt. We are less sure
of that proposition.

      Accordingly, the case is remanded again for resentencing and this time the
defendant-appellant must be accorded his allocution rights.